UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-2004


JOHN S. STRITZINGER,

                 Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; STATE OF TEXAS; DR. VYAS, Eastern
States Hospital; DR. FRANCES TUNNEY, Charleston SC - Doctor;
PATRICK D. BLAKE, Wilcox Savage - Norfolk Verizon Outside
Counsel; JUDGE HANSEN, 2nd Judicial Circuit of Virginia;
JUDGE WOOLARD, 2nd Judicial Circuit of Virginia; JUDGE
HODGES, 2nd Judicial Circuit of Virginia; JUDGE HAMMONS, 2nd
Judicial Circuit of Virginia Re Bond,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:15-cv-00658-TLW)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John S. Stritzinger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John     Stritzinger         seeks      to    appeal     the     district            court’s

orders adopting the magistrate judge’s recommendation to dismiss

his   complaint        and     denying     reconsideration.                We     dismiss       the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

      Parties       are       accorded   30        days   after      the     entry         of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order denying the timely filed motion

for reconsideration was entered on the docket on July 9, 2015.

See Fed. R. Civ. 59(e); Fed. R. App. P. 4(a)(4)(A).                                  The notice

of appeal was filed on September 1, 2015.                           Because Stritzinger

failed    to    file      a    timely    notice      of     appeal     or       to   obtain      an

extension      or     reopening     of   the       appeal    period,        we    dismiss       the

appeal.      We deny the motion for leave to file electronically and

dispense       with     oral     argument      because        the      facts         and    legal

contentions         are        adequately      presented          in        the       materials




                                               2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3